Title: To George Washington from Major General Philip Schuyler, 23 September 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany Septr 23d 1776

General Gates has requested me to send up twenty Casks of Shingle Nails he says “the Carpenters are unable to proceed with the public works for the want of them”—I have wrote to Congress on the 8th Instant begging that a Quantity might be sent up, but if your Excellency can spare any, I wish to have them sent with all possible Dispatch, as we cannot procure any here and those from philadelphia may probably not arrive in Time, if at all.

The Committee of the Town of Schenectady have requested me that Barracks should be built there for the Accommodation of any Troops that may be quartered there or pass thro’ it—I do not conceive myself authorized to take such a Step without your Excellency’s Consent or that of Congress. I am with the greatest Respect & Esteem Your Excellency’s obedient humble Servant

Ph: Schuyler

